Citation Nr: 1213275	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was held before the undersigned in September 2010.  A transcript of the hearing is of record.  

In December 2010, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current back disability was not incurred in or aggravated by his military service.  


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, a VA examination report, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in December 2010 to obtain certain private treatment records with the Veteran's help and to afford the Veteran a VA examination so that a medical opinion could be obtained.  All private treatment records identified by the Veteran were obtained.  A VA examination was performed in February 2011 and a medical opinion was obtained.  The Board finds this examination to be adequate to address the current state of the Veteran's back disability, and the etiology of that state.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Legal Criteria, Factual Background, and Analysis

The Veteran maintains that he injured his back during service either when he received spinal anesthesia for an appendectomy or as a result of heavy lifting, including carrying ruck sacks and his duties doing postal work.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, there is medical evidence demonstrating that the Veteran has a current back disability.  On VA examination in February 2011, the Veteran was diagnosed with lumbar spine degenerative disc disease and degenerative joint disease with history of compression fracture.  The first Hickson element has clearly been satisfied.

Turning to the second Hickson element, although the Veteran's service treatment records fail to reflect treatment or diagnosis of a back disability, there is other evidence of record indicating that the Veteran could have injured his back during service.  As noted above, the Veteran maintains that he injured his back during service either when he received spinal anesthesia for an appendectomy or as a result of heavy lifting, including carrying ruck sacks and his duties doing postal work.  Board Hearing Tr. at 3, 5.  Service treatment records confirm that the Veteran had an appendectomy performed in October 1944.  A VA examination report dated in August 1946 indicates that spinal anesthesia was administered during the surgery.  The Veteran's "Notice of Separation from U.S. Naval Service" also indicates that he was a storekeeper in service, a position which requires some degree of lifting.  The assertion that he was required to do heavy lifting is consistent with the circumstances of his service and supported by his separation form.  See 38 U.S.C.A. § 1154(a) (West 2002).  Moreover, the Veteran has testified that he had back pain during service.  Board Hearing Tr. at 5, 7.  He is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465  (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  

Given the evidence that the Veteran underwent an appendectomy with spinal anesthesia and performed heavy lifting during service, the Board finds his reports of experiencing back pain during service to be not only competent, but credible as well.  The Board notes in this regard that it may not reject the credibility of the Veteran's lay testimony regarding the in-service back pain simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, to the extent the Veteran alleges back pain during service, the second Hickson element has been satisfied.  

There is only one medical opinion of record regarding the final Hickson element, that of the February 2011 examiner.  After conducting a physical examination of the Veteran, reviewing his claims file, and assessing his account of his in-service back symptoms, the examiner determined that the Veteran's current back disorder "is less likely than not related to complaints of low back pain since active duty."  The examiner instead opined that the degenerative changes and low back condition are more likely due to aging and attrition and osteoporosis.  In explaining the reasons for his opinion, the examiner noted that the Veteran reported low back pain in January 2007 after being involved in a motor vehicle accident after avoiding a head on collision.  He was seen by his physician and diagnosed with a compression fracture.  He was also placed on medications for osteoporosis.  The examiner noted that X-rays from February 2007 indicated degenerative changes within the lumbar spine as well as osteoporosis and an old wedge compression fracture consistent with history of compression fracture after a motor vehicle accident.  No contradictory medical opinion is of record.  

The Board finds this examination to be adequate and highly probative as it was made after a physical examination and a review of the relevant evidence - including the Veteran's own statements and diagnostic testing.  Moreover, other evidence of record is consistent with the examiner's findings.  

For example, there is no indication of any complaint or treatment for a back disability until January 2007, after a motor vehicle accident.  The Board acknowledges that the Veteran testified that he has had back pain continuing since service.  Board Hearing Tr. at 5, 7.  However, other evidence of record is in conflict with these statements.  Specifically, in connection with examination by his private physician, the Veteran indicated that he had not had recurring musculoskeletal pain during the past year in August 2001, September 2002, September 2003, November 2004, November 2005, and October 2006.  As such, a continuity of low back pain since service simply cannot be accepted.  See Buchanan, 451 F.3d at 1337 (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

During the Veteran's separation examination, a clinical evaluation of the spine was reported as normal.  This also supports the February 2011 examination findings.  

In May 2008, the Veteran's private physician noted complaints of low back pain.  The Veteran reported that he had low back pain since a back injury in the Navy.  According to the physician, the Veteran had not sought much medical attention for this although he was seen by the physician in January 2007 after a motor vehicle accident caused a flare up the preexisting back pain.  To the extent that this could be construed as a medical opinion that the Veteran's current back disabilities are the result of his service (and only flared up because of the motor vehicle accident), the Board finds that such is not supported by the evidence.  The Veteran's reports that he has had chronic back pain since service have been found to be lacking credibility as they are in conflict with his previous reports to his physician.  As the physician's comments about a flare-up of preexisting back pain are clearly predicated on the fact that the Veteran has had continuing chronic low back pain, they must be afforded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

In short, the Board places significant probative value on the VA opinion that the Veteran's current low back disability is the result of aging, attrition, osteoporosis, and a post-service motor vehicle accident and assigns no probative weight to the Veteran's testimony regarding continuing back pain since service.  Thus, the Board finds that a preponderance of the evidence is against a finding of a nexus between the back pain experienced by the Veteran in service and the current back disabilities.  Accordingly, service connection for a back disability is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


